Dissenting Opinion by
Judge Nunn.
In none of these cases was the record filed in this court within sixty days. For that reason I dissent from so much of the opinion as refuses to dismiss the appeal.
The sections of the code referred to in the opinion are the same as contained in the Bullitt and Feland code of 1876, and from that day to this there has been no amendment changing or altering either of them. The Bullitt and Feland code was adopted as the law of the state by an act of the Legislature. The act is copied into that code and is as follows:
*54“Be it enacted by the General Assembly of the Commonwealth of Kentucky:
‘ ‘ Sec. 1. That the provisions of this act shall regulate the proceeding’s in all prosecutions and penal actions in all the courts of this Commonwealth, from and after the first day of January, 1877, and shall be known as ‘the Code of Practice in Criminal Cases.’
“Sec. 2. Be it further enacted, That all prosecutions or proceedings in criminal or penal eases, which shall be commenced before the first day of January, 1877, and which, by the existing laws, would be valid, shall not be rendered invalid by this act, but may be prosecuted to their conclusion, and enforced according to the existing laws, as if this act had not been passed.
“Section 3.' Be it further enacted, That all laws coming within the purview of this act shall become repealed when this act goes into effect, except as provided in the preceding section.”
By express terms this ■ act not only regulates proceedings in all prosecutions -and penal actions in all courts of this Commonwealth, but repeals all other laws coming within the .purview, that is, in conflict with the act, -are repealed. Therefore, I am of the opinion that the history of legislation, practice and procedure up to the time of the adoption of that code is immaterial, and if a study of that history leads one to the conclusion that the law was different then from the way it is now stated in the Code, or that the compilers of the 1876 Code did not intend .to make a. change in the old practice, then that conclusion should not be permitted to operate as an amendment or nullification of the Code as we now have it, and which was adopted by express legislation, repealing at the same time everything in conflict with it. All these • sections should be read together as a part of a general and uniform system, and the meaning of each should be determined in connection with the others on the same subject. If two sections are in apparent conflict they should be construed, if reasonably possible, as to allow both to stand, and to give force and effect to each. 36 Cyc., 1146.
Criminal Code, section 347, gives this court appellate jurisdiction in penal actions and prosecutions for misdemeanors in certain eases only, and one of these conditions is if the judgment be for a fine exceeding $50. Section 348 of the code makes a further condition upon our jurisdiction, and that is that the record be lodged *55in the clerk’s office of the Court of Appeals within sixty days after judgment. I do not believe that these sections are in conflict with section 355, and, even if they are, I am unable to see that there is any more force in section 355 than in the ones referred to* or that there is any reason why we should give application to section 355 in preference to or in derogation of the others. While it is true that 'section 355 says, if the prosecution be by penal action, “the appeal shall be similar in all respects to appeals in civil actions;” still all the sections are embraced in the code as the result of one legislative enactment. If it could be said that one section should override another, then the preferred section would not only permit the record to be filed in two years, but would limit an appeal in penal actions to cases where the amount in controversy is $200.00 and over. For if appeals in penal actions shall be similar in all respects to appeals in civil actions, then section 347, which permits an appeal in a penal action if the judgment be for a fine exceeding $50, is of no force. In my judgment full effect can be given to sections 347 and 348, by permitting appeals in penal actions if the fine exceeds $50, if the record is brought here within sixty days. And full effect can at the same time be given to section 355 by holding that when the appeal is taken by filing the record within sixty days, the practice thereon shall be similar in all respects to appeals in civil actions.
For these reasons, I dissent from the opinion of the court.